Citation Nr: 1210436	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  09-14 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for a right hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran has active military service from February 1957 to February 1959.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating determination of the Louisville, Kentucky, Regional Office (RO).  During the pendency of the appeal, the Veteran relocated to the State of Texas and the Waco RO properly has jurisdiction over this matter.  

The appellant testified at a hearing before the undersigned Veterans Law Judge (VLJ), in January 2012, and the transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO notified the Veteran of the March 1959 rating action, denying the original service connection claim for a right hip disability and his appellate rights; however, appellate review was not perfected and the determination is final.  

2.  Evidence added to the record since the March 1959 rating action relates to unestablished facts necessary to substantiate the claim and raises the possibility of substantiating the claim.

3.  The medical evidence clearly and unmistakably shows that the right hip disability pre-existed service.

4.  The medical evidence does not clearly and unmistakably show that the right hip disability was not aggravated by such service.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the March 1959 rating decision, denying service connection claim for a right hip disability, is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  Residual posttraumatic right hip arthritis, to include total right hip replacement, was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.304 (2011); VAOPGCPREC 3-2003 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens and grants the service connection claim for a right hip disability, representing a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

New and Material Claim

The Board notes that the RO declined to reopen the Veteran's right hip disability service connection claim, in the March 2008 rating action.  Thus, the preliminary question of whether previously denied claim should be reopened is a jurisdictional matter that must be addressed by the Board before considering the underlying claim on its merits.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Consequently, the Board must address the threshold question of whether new and material evidence has been received since the last final determination.  

The RO denied the Veteran's initial service connection claim for a right hip disability, in March 1959.  At the time, the evidence of record contained service treatment records and statements from the Veteran.  However, the RO concluded that the evidence failed to demonstrate that the condition was aggravated by military service.  The Veteran was notified of this determination and of his appellate rights; however, he did not appeal this determination.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.

The March 1959 rating decision is the last final decision of record.  The claim decided therein is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104.  In order to reopen the claim, the Veteran must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Various pieces of evidence have been added to the record since the aforementioned March 1959 rating decision, to include post-service treatment records, a March 2008 VA examination report and statements/testimony from the Veteran.  Significantly, respective July 1998, August 2006 and August 2007 statements from private physician A. Booker, M.D., clearly indicate an opinion that the Veteran's right hip disability was aggravated by military service.  Thus the claim is reopened because the new evidence of record relates to an unestablished fact necessary to substantiate the previously denied claim.  See 38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Service Connection Claim 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Veteran and his representative acknowledge that he had a right hip disability prior to service, but maintain that service connection is warranted because the disability was aggravated during, or as a consequence of, service.

The law provides that a Veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002).  Here, because a right hip disability was not noted at service entry, VA cannot presume that, at service entry, the Veteran was not sound with respect to his right hip.  

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  VA amended 38 C.F.R. § 3.304(b), effective May 4, 2005, to reflect a change in the interpretation of 38 U.S.C.A. § 1111 by the Federal Circuit and VA's General Counsel, and the regulation now provides that to rebut the presumption of soundness, VA must establish by clear and convincing evidence both that the disability existed prior to service and that it was not aggravated by service.  See 70 Fed. Reg. 23,027, 23,029 (2005).

In light of the above, and because the competent evidence of record repeatedly diagnoses the Veteran as having a right hip disability, the Board will focus on the evidence that relates to whether this disability clearly and unmistakably existed prior to service and whether there is clear and unmistakable evidence that the disability was not aggravated by service.

The Veteran's pre-induction examination notes no abnormalities of the lower extremities, spine or musculoskeletal system.  A November 1957 service treatment record documents the Veteran's treatment for right hip symptoms, related to a pre-service right hip injury.  Service treatment records dated in November 1957 and September 1958 also document right hip related treatments, with an October 1958 clinical record noting the condition was incurred in the line of duty.  In an undated statement, a military surgeon documented that the manifestations of a pre-service injury required the Veteran be placed on permanent profile.  On separation examination, in December 1958, the military medical professional noted that the Veteran' right leg was slightly shorter than his left leg because of an old fractured pelvis.  

Multiple statements from private physician A. Booker, M.D., the Veteran's treating physician, have been associated with the claims folder.  In a July 1988 statement, Dr. Booker opines that the physical activities associated with military service directly contributed to the degeneration of the Veteran's right hip and caused post-traumatic arthritis, which resulted in his need for a hip replacement.  Subsequently, in August 2006, August 2007 and January 2012 statements, Dr. Booker states the aggravation of the right hip disability is consistent with the physical strains associated with military service, the nature of the pre-service right hip condition and the symptomatology and onset of the Veteran's symptoms.

At March 2008 VA examination, the Veteran detailed his right hip symptomatology, to include pre-service injury and in- and post-service symptomatology.  The examiner also detailed the extensive medical treatment of this condition.  Finally, the examiner stated it was less likely than not that the Veteran's pre-existing hip condition was permanently aggravated by military service, given the findings noted service treatment records, the absence of relevant treatment for many years after service and post-service medical evidence suggesting the post-service employment duties contributed to the severity of his right hip condition.  

As an initial matter, the Veteran has provided a competent and credible account of right hip symptomatology, to include pre-service injury and in- and post-service symptomatology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His account of his pre-service right hip injury has remained generally consistent, with his service treatment records and post-service treatment records.  The January 2012 Board testimony of the Veteran's spouse, as well as his account of right hip symptomatology solely for the purpose of obtaining medical care and treatment, also tends to corroborate these matters.  Together, these factors make the Veteran's statements, as to these matters, competent, credible and highly probative.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).  

Ultimately, consistent with the Veteran's statements, the medical evidence clearly and unmistakable shows that the Veteran's hip condition existed prior to service.  The medical evidence, however, does not clearly and unmistakable reflect that the condition was not aggravated by such service.  The multiple opinions of Dr. Booker clearly reflect the physician's medical opinion that the physical demands of military service aggravated the Veteran's pre-existing right hip condition.  What is more, the Board finds the March 2008 examination opinion that the right hip condition was not permanently aggravated by military service, at a minimum, acknowledges at least some aggravation of the right hip condition in service. Thus, because he was normal at service entrance with respect to this disability, and since the evidence does not clearly and unmistakably show that his right hip condition both existed prior to service and was not aggravated by service, (and he currently has a diagnosis of residual posttraumatic right hip arthritis, to include total right hip replacement), the criteria for service connection have been met.  


ORDER

The service connection claim for a right hip disability is reopened.

Service connection for the residuals of posttraumatic right hip arthritis, to include total right hip replacement, is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


